Citation Nr: 1547679	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-28 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder.

3.  Entitlement to an initial compensable rating for hypertension.

4.  Entitlement to a disability rating in excess of 10 percent for hypertension for the period from October 4, 2015.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to October 1990, September 2008 to September 2009, and May 2010 to February 2011.

These matters come to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in October 2010, a statement of the case was issued in September 2013, and a substantive appeal was received in October 2013.

The Veteran testified at a Board hearing in August 2015; the transcript is of record.

As will be detailed below, the Board has determined that a 10 percent disability rating is warranted for hypertension; however, the issue of entitlement to a disability rating in excess of 10 percent for the period from October 4, 2015 is addressed in the Remand.  Thus, the characterization of the issues above.

The issues of entitlement to increased ratings for right and left knee disabilities have been raised by the record in an October 2015 submission, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See 10/25/2015 VBMS entry, VA-526EZ, Fully Developed Claim (Compensation).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a disability rating in excess of 10 percent for hypertension for the period from October 4, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action is required on her part.


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran has asthma as a result of active service.

2.  The weight of the evidence shows that the Veteran has depressive disorder as a result of active service.

3.  The Veteran's hypertension requires continuous medication for control but is not manifested by diastolic pressure predominantly 110 or more.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 (2015).

2.  The criteria to establish service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 (2015).

3.  The criteria for entitlement to a disability rating of 10 percent for hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as psychoses, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112  may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Asthma

The Veteran asserts that she began coughing and spitting during her second period of service in Iraq.  See 02/16/2010 VBMS entry, VA 21-4138 Statement in Support of Claim.

A January 2010 treatment record reflects a diagnosis of asthma.  See 06/25/2010 VBMS entry, Medical Treatment Record -Non-Government Facility.

An April 2010 VA outpatient treatment record reflects a cough with possible etiologies ACE i use/ GERD,CXR not suggestive of mediastinal lymphadenopathy to suggest sarcoid.  See 09/17/2010 VBMS entry, Medical Treatment Record - Government Facility at 43.  

At a June 2010 VA examination, the VA examiner could not provide a diagnosis of asthma due to her prior pulmonary function tests and pulmonary consultation.  See 06/23/2010 VBMS entry, VA Examination.

A September 2010 VA treatment record reflects chronic cough multifactorial newly diagnosed asthma based on Methacholine challenge test/ GERD/ ACE1.  See 09/17/2010 VBMS entry, Medical Treatment Record - Government Facility at 1.  

Correspondence dated in July 2015 from the Veteran's treating physician reflects that prior to her deployment she had no problems with asthma and these problems began after her return from duty.  The examiner stated that it was difficult to ignore the correlation.  See 08/03/2015 VBMS entry, Correspondence.  

The records reflect that asthma was diagnosed subsequent to her second period of service.  While the June 2010 VA examiner indicated that she did not have asthma, the other medical evidence on file in January and September 2010 reflect diagnoses of asthma.  Likewise, the Veteran's treating physician indicated that she had no problems with asthma prior to service and suggested a correlation.  In light of the Veteran's lay assertions that she began to experience asthma symptoms during her second period of active service; the fact that asthma was diagnosed within months of separation from her second period of service; the diagnosis of asthma reflected in the medical record; and, the July 2015 medical opinion that she exhibited asthma subsequent to her deployment, the claim will be granted based on the application of benefit of the doubt in the Veteran's favor.  The Board finds that service connection is warranted for asthma.

Acquired psychiatric disability

The Veteran asserts that she began to feel depressed during her second period of service, which included a tour of duty in Iraq.  See 02/16/2010 VBMS entry, VA 21-4138 Statement in Support of Claim.

In November 2009, two months after her second period of active duty service, the Veteran sought VA mental health treatment.  She reported feeling "down" and "depressed" 1 to 2 times per week.  The assessment was untreated depression and she was referred for psychiatric evaluation.  See 07/26/2012 VBMS entry, Medical Treatment Record - Government Facility.

A December 2009 VA mental health evaluation reflects assessments of depressive disorder not other specified and probable major depressive disorder.  See 09/17/2010 VBMS entry, Medical Treatment Record - Government Facility at 19.  

In July 2010, the Veteran underwent a VA examination.  The examiner diagnosed depressive disorder, not otherwise specified.  The examiner commented that the duration is a couple of years.  The examiner did not otherwise provide an etiological opinion.  See 07/15/2010 VBMS entry, VA Examination.
Correspondence dated in July 2015 from the Veteran's treating physician reflects that prior to her deployment she had no problems with depression and these problems began after her return from duty.  The examiner stated that it was difficult to ignore the correlation.  See 08/03/2015 VBMS entry, Correspondence.

In light of the Veteran's lay assertions that she began to experience depressive symptoms during her second period of active service, the fact that she sought treatment approximately two months after service, the VA examiner's diagnosis of depressive disorder and the finding that it had been present a few years; and, the July 2015 medical opinion that she exhibited depression subsequent to her deployment, the claim will be granted based on the application of benefit of the doubt in the Veteran's favor.  The Board finds that service connection is warranted for depressive disorder.

Initial increased rating

Duties to Notify & Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of such error in this case.  Accordingly, no further discussion is required with respect to the duty to notify.

Regarding the duty to assist, the evidence of record contains treatment records identified by the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a VA examination in June 2010 which will be discussed below.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the initial increased rating issue on appeal.

Laws & Regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran's hypertension is rated 0 (zero) percent, or noncompensably disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Such diagnostic code provides a 60 percent rating if the diastolic pressure is predominantly 130 or more, a 40 percent rating if the diastolic pressure is predominantly 120 or more, a 20 percent rating if the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.   

Analysis

The medical evidence of record reflects that the Veteran requires continuous medication for control of hypertension.  Specifically, since November 2010 she has been prescribed an increased dosage of Metoprolol to control her hypertension.  See 10/07/2015 Virtual VA entry, CAPRI at 2.  

Likewise, the June 2010 VA examiner opined that her blood pressure increased during her second period of service and became more difficult to control.  See 06/23/2010 VBMS entry, VA Examination at 4.  The examiner commented that her blood pressure levels have been elevated and she had to be placed on different medications.  The examination report reflects blood pressure readings of 137/101, 140/102, and 131/92 but on recheck her readings were 135/95 and 132/92.  

The Board has reviewed blood pressure readings reflected in VA outpatient treatment records for the period from September 2009 to April 2015, which reflect diastolic readings below 100 except for an April 12, 2011 treatment record which reflects readings of 136/100 and 130/90.  See 07/09/2012 Virtual VA entry, CAPRI at 5; see also 10/07/2015 Virtual VA entry, CAPRI at 17, 24, 28, 32; see also 09/13/2013 Virtual VA entry, CAPRI at 31, 37, 62, 105, 220, 254, 272; see also 07/09/2012 Virtual VA entry, CAPRI at 3.  

In light of readings of 100 or more reflected in the record, the fact that she requires continuous medication for control, and the examiner's opinion that her hypertension was difficult to control, the Board finds that a 10 percent disability rating is warranted.  

As her diastolic pressure has not exceeded 110 for the period prior to October 4, 2015, the Board must conclude that the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, as contemplated by a 20 percent rating under DC 7101.  Thus, while a 10 percent rating is warranted for the entire period contemplated by this appeal, a 20 percent rating is not warranted for the period prior to October 4, 2015.  The period from October 4, 2015 is addressed in the Remand below.  

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present with regard to her hypertension.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's disorder.  The current rating discussed hereinabove is adequate to fully compensate the Veteran for her symptoms.  

Neither the Veteran nor her representative have alleged during the appeal period that such evaluation is inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria is adequate for the service-connected disabilities.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The Veteran has not raised a claim of employability related to her hypertension.  




ORDER

Entitlement to service connection for asthma is granted.

Entitlement to service connection for an acquired psychiatric disability, specifically depressive disorder, is granted.

Entitlement to a 10 percent disability rating for hypertension is granted.


REMAND

Hypertension

Per the above decision, the Board has granted a 10 percent disability rating for hypertension.  An October 4, 2015 VA outpatient treatment record reflects blood pressure readings of 152/97 and 157/112.  As one of the readings reflects a diastolic reading in excess of 110, the Veteran should be afforded a VA examination to assess the current severity of her hypertension.  On remand, updated treatment records should be obtained for the period from October 5, 2015.  Thereafter, the matter should be readjudicated to assess whether a disability rating in excess of 10 percent for the period from October 4, 2015 is warranted for hypertension.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the Virtual folder treatment records from the Central Arkansas HCS VAMC for the period from October 5, 2015.

2.  The Veteran should be afforded a VA examination with a physician with appropriate expertise to address the current severity of her hypertension.  It is imperative that the Virtual folder be made available to and reviewed by the examiner in connection with the examination.  The examiner should measure the Veteran's diastolic and systolic pressure, and also discuss the Veteran's need for medication to control her hypertension.  

3.  Readjudicate entitlement to a disability rating in excess of 10 percent for the period from October 4, 2015.  If the issue on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.
  
The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


